Citation Nr: 0428695	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  03-19 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a low back disability and if so whether the 
reopened claim should be granted.

2.  Entitlement to a rating in excess of 10 percent for a 
right shoulder disability.

3.  Entitlement to a compensable disability rating for 
hemorrhoids.

4.  Entitlement to a compensable disability rating for right 
groin strain.

5.  Entitlement to a compensable disability rating for 
residuals of a fracture of the right fifth metacarpal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to October 
1985, February 1986 to February 1990, and January 1991 to 
March 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision rendered by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  During the pendency of this appeal, 
the veteran relocated, and the Baltimore, Maryland, RO has 
assumed the role of the agency of original jurisdiction for 
this appeal.  

In March 2004, the veteran testified at a hearing before the 
undersigned Member of the Board sitting in Washington, D.C.  
A transcript of this hearing is associated with the claims 
folders.  

The issues of entitlement to service connection for a low 
back disability and entitlement to increased ratings for the 
disabilities identified above are addressed in the REMAND 
that follows the order section of this decision.




FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the matter decided herein have 
been completed.  

2.  Service connection for a low back disability was denied 
by an unappealed rating action in December 1990; subsequent 
unappealed rating actions dated in August 1998, September 
2000, and October 2000, held that new and material evidence 
had not been submitted to reopen the previously denied claim 
of service connection for a low back disability.  

3.  Evidence received since the October 2000 rating decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and is sufficient to raise a 
reasonable possibility of a different outcome.


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for a low back disability has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes the evidence currently of record 
is sufficient to substantiate the veteran's claim to reopen a 
previously denied claim of entitlement to service connection 
for a low back disability.  Therefore, no further development 
with respect to this matter is required under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), [codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] or the 
regulations implementing it.


Evidentiary Background:

The veteran's preservice medical history is significant for a 
motor vehicle accident in 1980.  

Service medical records show that he reported back pian in 
November 1987.  X-rays of his back were negative at that 
time.  Following service, he sought VA medical treatment in 
April 1990 for low back pain of nine months' duration.  On 
examination in June 1990, he had full range of motion with no 
back spasms.  The examining physician opined that the veteran 
had no back problems other than a history of low back 
syndrome.  

Service connection for a disability manifested by low back 
pain was initially denied by a rating decision in December 
1990 as the evidence showed that his in-service back problems 
were acute and transitory and had resolved after treatment.  
The evidence of record at the time of the original denial of 
service connection consisted of the veteran's service medical 
records, a VA outpatient treatment record dated in April 
1990, and the report of the VA examination conducted in June 
1990.  The veteran was notified of this denial of service 
connection for a low back disability by letter dated in 
January 1991, but did not appeal.  

Subsequent VA treatment records dated from May 1997 to June 
1998 primarily show treatment for substance abuse.  These 
records reflect that the veteran claimed low back pain.  

In a statement dated in May 1998, Dr. Samuel Ngwu noted that 
the veteran had been evaluated for "chronic service 
connected injuries" including worsening lower back pain.  
MRI of the lumbar spine was positive for L4-5 broad based 
disc bulge with mild compression of the anterior thecal sac.  
Dr. Ngwu related these injuries to the veteran's "service 
connected injuries."  

Thereafter, by rating action dated in August 1998, the Waco, 
Texas, RO determined that new and material evidence had not 
been submitted to reopen the previously denied claim of 
entitlement to service connection for a low back disability.  
In reaching this decision, the RO determined that, while the 
evidence now showed that the veteran had a present back 
disability, the evidence did not show that the present back 
disability was related to the veteran's military service.  
The veteran was notified of this denial of service connection 
for a low back disability by letter dated in August 1998, but 
did not appeal.  

In May 2000, the veteran submitted another claim for service 
connection for a low back disability.  In support of his 
claim, he submitted a September 2000 statement from Dr. Bola 
Akanbi.  Dr. Akanbi noted that the veteran had a 10-year 
history of low back pain that radiated down his legs.  It was 
opined that this back condition was "most probably service 
related."

Thereafter, by rating actions dated in September and October 
2000, the Houston, Texas, RO determined that new and material 
evidence had not been submitted to reopen the previously 
denied claim of entitlement to service connection for a low 
back disability.  In reaching this decision, the RO 
determined that there was no evidence of record establishing 
continuity of treatment for a low back disability following 
service and that the veteran's present back disability was 
too remote to establish service connection.  The veteran was 
notified of the continued denial of service connection for a 
low back disability by letter dated in October 2000, but he 
did not appeal.  

In October 2001, the veteran submitted a statement asking 
that his claim for service connection for a low back 
disability be reopened.  Additional records received since 
the issuance of the October 2000 rating action show that the 
veteran continued to receive treatment for a low back 
disability.  

A May 2000 treatment record from Dr. Jorge Velez has been 
added to the record since the October 2000 rating action.  
Dr. Velez indicated that the veteran had a 10-year history of 
back pain with no recent injury.    

A January 2002 accident injury form indicates that the 
veteran was involved in a motor vehicle accident in which he 
sustained injuries to his head, shoulders, and neck with 
numbness in his fingers and low back pain.  Subsequent 
records show that he underwent chiropractic treatment from 
January 2002 to March 2002.  A March 2002 record from Dr. 
Mehdi Jalali indicates that the veteran was involved in an 
automobile accident in December 2001.  As a result of this 
accident, he developed pain in his neck and back.  

In an undated statement received in April 2002, Dr. Waymon 
Drummond noted that the veteran had been evaluated for 
"chronic service connected injuries" including worsening 
low back pain with radiation.  It was felt that this 
disability was related to the veteran's active military 
service.  With the exception of the signature, this statement 
is identical to the May 1998 statement from Dr. Ngwu.  In 
fact, the May 1998 letterhead indicates that Dr. Drummond and 
Dr. Ngwu shared the same office space and both statements 
identify the veteran's age as 44 years old.  

Legal Criteria:

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  
  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

Analysis:

By an unappealed decision in October 2000, the RO determined 
that new and material evidence had not been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a low back disability.  

After a review of the evidence, the Board finds that new and 
material evidence has been received to reopen the veteran's 
claim.  In particular, VA has received a recent statement 
from Dr. Drummond linking the veteran's present back 
disability to his active duty.  While this statement is 
identical to a prior statement received from Dr. Ngwu, the 
evidence shows that the veteran received continuing treatment 
from Dr. Drummond and Dr. Drummond had a basis to formulate 
an opinion on the etiology of the veteran's low back 
disability.  In any event, for purposes of determining 
whether new and material evidence has been submitted, the 
credibility of this statement is presumed.  

Inasmuch as no prior opinion concerning the etiology of the 
veteran's low back disability from Dr. Drummond is associated 
with the claims folder, the Board finds that his opinion is 
neither cumulative nor redundant of the evidence previously 
of record.  This opinion, when considered with the evidence 
presently of record is so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.  Therefore, it is new and material and reopening of 
the claim is in order.  

 
ORDER

New and material evidence having been submitted, reopening of 
the claim for entitlement to service connection for a low 
back disability is granted.


REMAND

The VCAA and the implementing regulations are also applicable 
to the other issues on appeal present appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
is required to inform the claimant that he should submit any 
pertinent evidence in his possession.

As a preliminary matter, the Board notes that, in February 
2002, the RO attempted to comply with the notification 
requirements of the VCAA.  However, the notification is 
defective because the RO did not inform the veteran of the 
evidence and information necessary to substantiate his claims 
for increased disability ratings, inform him of which portion 
of the evidence is to be provided by him with respect to his 
claims for increased ratings and which part VA will attempt 
to obtain on his behalf; or specifically inform that he 
should submit any pertinent evidence in his possession.  On 
remand, the RO should ensure compliance with the notice 
requirements of the VCAA.  

In addition to the foregoing, it appears that pertinent VA 
treatment records are not presently associated with the 
claims folder.  In this regard, the Board notes that the 
veteran, during his recent hearing before the Board, reported 
that he has received treatment at the Washington, D.C., VA 
Medical Center for several conditions including his right 
shoulder, hemorrhoids, and back.  However, treatment records 
from this facility are not of record.  On remand, the RO 
should ensure that all pertinent medical evidence is 
associated with the claims folder.  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C., for 
the following actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that he should submit any 
pertinent evidence in his possession and 
provide the names and addresses of all 
medical care providers, both VA and 
private, who treated or evaluated the 
veteran for right shoulder disability, 
hemorrhoids, right groin strain, 
residuals of a fracture of the right 
fifth metacarpal, or low back disability 
since May 2002.

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In any event, 
the RO should ensure that all pertinent 
VA medical records are associated with 
the claims folder.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  When all indicated record development 
has been completed, the RO should arrange 
for the veteran to be examined by a 
physician with appropriate expertise to 
determine the nature and etiology of the 
veteran's low back disability.  The 
claims folders must be made available to 
the examiner for review and any indicated 
studies should be performed.  Based upon 
the examination results, the review of 
the claims folders and sound medical 
principles, the physician should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
current low back disability is 
etiologically related to his military 
service or was caused or chronically 
worsened by service-connected disability.  
The rationale for the opinion must also 
be provided.

4.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  The RO should also undertake any 
other development it determines to be 
warranted.

6.  Then, the RO should adjudicate the 
issues on appeal based on a de novo 
review of all of the pertinent evidence 
of record.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



